Motion by appellant for leave to dispense with printing and for assignment of counsel on appeal from a purported judgment of the Supreme Court, Kings County. Motion denied, with leave to renew after rendition of judgment and timely service and filing of notice of appeal from the judgment. On the court’s own motion, appeal from the purported judgment of August 3, 1966 dismissed. An appeal does not lie from a jury verdict, but only from the judgment rendered thereon (see Code Crim. Pro., § 517). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.